      Case 2:18-cr-00422-SPL Document 430 Filed 01/04/19 Page 1 of 12



 1   ELIZABETH A. STRANGE
     First Assistant United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 14249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Assistant U.S. Attorneys
 6   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 7   Telephone (602) 514-7500
 8   BRIAN BENCZKOWSKI
     Assistant Attorney General
 9   Criminal Division, U.S. Department of Justice
10   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
11   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
12   Washington, D.C. 20530
     Telephone (202) 616-2807
13   Attorneys for Plaintiff
14                       IN THE UNITED STATES DISTRICT COURT
15                             FOR THE DISTRICT OF ARIZONA
16
17   United States of America,                            CR-18-422-PHX-SPL (BSB)

18                        Plaintiff,                    UNITED STATES’ REPLY IN
                                                        SUPPORT OF MOTION FOR
19            v.                                          ACCESS TO THE JOINT
                                                      REPRESENTATION AND JOINT
20                                                        DEFENSE AGREEMENTS
     Michael Lacey, et al.,                            PREVIOUSLY SUBMITTED BY
21                                                    DEFENDANTS MICHAEL LACEY
                          Defendants.                   AND JAMES LARKIN FOR IN
22                                                       CAMERA REVIEW (CR 354)

23
                                       Preliminary Statement
24
           The United States’ Motion for Access seeks copies of the Joint Engagement Letter
25
     dated December 12, 2016 (Engagement Letter), the Common Interest/Litigation
26
     Management Agreement dated December 31, 2016 (Joint Representation Agreement or
27
     JRA), and the Joint Defense Agreement dated June 2017 (JDA). (CR 180 at 6-8 (Exhibits
28
      Case 2:18-cr-00422-SPL Document 430 Filed 01/04/19 Page 2 of 12




 1   A-C, respectively, to the in camera Grant Declaration).) Despite recognizing “it may be
 2   difficult for the Government to understand what it cannot see,” the Court based its
 3   Disqualification Order on “express [conflict of interest waivers in] the JRA and JDA.” (CR
 4   338 at 7, 9.) Moreover, the Court based its Privilege Order on JDA terms that purportedly
 5   prevent Backpage.com’s CEO and 100% owner, Carl Ferrer, from waiving
 6   Backpage.com’s corporate attorney-client privilege. (CR 345 at 4.) While the Court stated
 7   that the government had not challenged the agreements’ “validity” (CR 338 at 7 n.5; CR
 8   345 at 4 n.3), the government presented a 45-paragraph declaration from Ferrer that
 9   vigorously disputed the validity and scope of any conflict of interest waivers in the
10   agreements. (CR 193 at 6-9; CR 193-9, Ex. I (Ferrer Decl.).) Ferrer averred in detail that
11   the waivers were not knowing, intelligent and voluntary—and did not validly waive the
12   conflicts highlighted in the government’s disqualification motion. (Ferrer Decl. ¶¶ 23-44;
13   see CR 118.) Cf. United States v. Caramadre, 892 F. Supp. 2d 397, 405-07 (D.R.I. 2012)
14   (applying conflict waiver where the government’s main cooperating witness confirmed in
15   open court that he had knowingly, intelligently and voluntarily waived the conflict).
16          Given the sharp divide between the Ferrer Declaration and the Court’s
17   Disqualification Order, the government sought access to the agreements so that it could
18   meaningfully evaluate and understand the basis of the Court’s rulings. As the Motion for
19   Access demonstrates, Defendants Michael Lacey and Jim Larkin (Defendants) never met
20   their burden of establishing that the agreements reveal confidential legal communications
21   between a client and lawyer—or that any other basis for asserting privilege exists. (CR
22   354 at 2-4.) In their Response, Defendants still have not met that burden – rather, they
23   merely assert that some unidentified basis for privilege obtains. (CR 408 at 12.) Nor do
24   Defendants contest that the agreements are highly relevant and material to understanding
25   the Disqualification and Privilege Orders.       Rather, the main theme of Defendants’
26   Response is that it’s too late to seek access to the agreements. As explained below,
27   Defendants’ assertions miss the mark, and the Motion for Access should be granted.
28


                                                -2-
      Case 2:18-cr-00422-SPL Document 430 Filed 01/04/19 Page 3 of 12




 1                                           Argument
 2   I.      DEFENDANTS’ PRELIMINARY ARGUMENTS LACK MERIT.
 3           Defendants’ timeliness and waiver arguments should be rejected. (Doc. 408 at 6-
 4   9.) If anything, the Court’s Orders underscore why disclosure is warranted now more than
 5   ever.    The agreements’ conflict and privilege waivers formed the basis of the
 6   Disqualification and Privilege Orders. (CR 338 at 7, 9; CR 345 at 4.) The Court indicated
 7   the government cannot meaningfully understand and assess the Orders without access to
 8   these materials. (See CR 338 at 9.) In other contexts, courts recognize that materials that
 9   form the basis of critical judicial decisions should be disclosed. See, e.g., Oregonian
10   Publ’g Co. v. U.S. Dist. Ct., 920 F.2d 1462, 1465-66 (9th Cir. 1990) (plea agreements);
11   Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006)
12   (dispositive motions and attachments); Jessup v. Luther, 277 F.3d 926, 929 (7th Cir. 2002)
13   (agreements reflecting a federal judge’s input). The agreements are not privileged, see
14   Parts II-III, infra—and the Court’s reliance on them in deciding issues of acute importance
15   justifies their disclosure.
16           United States v. Caramadre, cited on page 13 of the Response, further demonstrates
17   why the government’s Motion should be granted now. The court conducted an extensive
18   inquiry into whether the government’s cooperating witness, Maggiacomo, had entered into
19   a conflict waiver sufficient to defeat the government’s motion to disqualify his former
20   attorney from representing the charged defendant. The court reviewed the cooperator’s
21   written waiver in camera, and then confirmed—through questioning in open court—that
22   the waiver was valid. Caramadre, 892 F. Supp. 2d at 400-01, 405-06. The court inquired
23   of Maggiacomo “to ensure [he] understood the potential consequences of [his] waivers,”
24   and he testified he was “making [a] knowing, intelligent, and voluntary waiver[ ] of the
25   conflict.” Id. at 408. Significantly, the court noted the government had failed to provide
26   “any evidence that Maggiacomo’s consent was involuntary or uninformed.” Id. at 406.
27           Here, in contrast, the government presented extensive evidence—from Ferrer—that
28   the waivers at issue were not knowing, intelligent or voluntary. Ferrer averred it was his


                                                -3-
      Case 2:18-cr-00422-SPL Document 430 Filed 01/04/19 Page 4 of 12




 1   understanding, after signing the Engagement Letter, “that if any of the individual
 2   defendants became adverse to one another, that DWT [Davis Wright Tremaine] would
 3   immediately cease representing all the previously represented individual defendants. I
 4   never agreed to waive all conflicts regarding such joint representation….” (Ferrer Decl.
 5   ¶ 26.) He “did not consult with any independent lawyer before signing…and no DWT
 6   attorney ever recommended that I do so,” and he did not recall “ever discussing the nature
 7   of potential conflicts that may arise…before signing.” (Ferrer Decl. ¶ 27.)
 8          Ferrer similarly did not provide informed consent regarding the JRA, which was
 9   sent to him with other documents as part of a larger re-negotiation of the debt he owed to
10   Lacey and Larkin. (Ferrer Decl. ¶¶ 30-34.) He was given only 48 hours to review and
11   sign, and felt he had “no choice but to sign” to avoid “financial ruin.” (Ferrer Decl. ¶¶ 30-
12   34.) He did not intend to waive future conflicts, especially those that could arise in criminal
13   proceedings. (Ferrer Decl. ¶ 35.) Rather, “[t]he possibility of future conflicts of interest
14   among the parties was never discussed before I signed,” and Larkin’s lawyer, Don Moon,
15   discouraged Ferrer from discussing the JRA with his own personal lawyers “because he
16   said that doing so would be a ‘waste of time.’” (Ferrer Decl. ¶¶ 36-37.) Cf. ER 1.0(e); ER
17   1.7, comment 21 (requirements for informed consent to future conflicts); Roosevelt
18   Irrigation Dist. v. Salt River Project Agric. Improvement and Power Dist., 810 F. Supp.
19   2d. 929, 950-57 (D. Ariz. 2011) (waiver must address scenario that results in conflict).
20          Ferrer also contested whether the JDA contained an advance conflict waiver
21   regarding his personal attorneys (including DWT). He stated it was his understanding that
22   the JDA “was formed to allow the lawyers for the individual targets and subjects to share
23   materials and access a shared database of Backpage.com documents.” (Ferrer Decl. ¶ 40.)
24   It was not his understanding that he “would be waiving any future conflicts of interest
25   involving my own personal attorneys.” (Ferrer Decl. ¶ 41.) As far as he knew, DWT was
26   not a party to the JDA. (Ferrer Decl. ¶¶ 42-43.)
27          Where—as here—significant rulings are based on waivers that the signatory
28   declares were invalid, the Court should at a minimum allow the government access to the


                                                  -4-
         Case 2:18-cr-00422-SPL Document 430 Filed 01/04/19 Page 5 of 12




 1   pertinent provisions of the agreements so that it can meaningfully understand and assess
 2   the basis for the Court’s rulings. Without access, the government cannot evaluate whether,
 3   inter alia: (1) the agreements described the present conflicts sufficiently to allow Ferrer to
 4   have provided informed consent; (2) the agreements show Ferrer was afforded meaningful
 5   opportunity to obtain independent advice; (3) the conflict waivers apply to DWT
 6   representations predating this case and/or Ferrer’s execution of the agreements; and (4) the
 7   agreements restrict Ferrer, as Backpage.com’s CEO and 100% owner, from waiving
 8   Backpage.com’s corporate attorney-client privilege for communications generated at any
 9   time since the company’s founding in 2004.
10           This case is nothing like United States v. Murguia-Rodriguez, 815 F.3d 566, 573
11   (9th Cir. 2016) (CR 408 at 7-9), which recognized the established rule that the government
12   waives harmless error in an appellate brief when it makes no harmlessness argument, or
13   merely “mentions” harmlessness without providing any supporting argument. In its
14   disqualification briefing, the government expressly requested access to the JRA, argued the
15   agreement was not privileged, and provided a declaration demonstrating why the
16   agreement is not privileged and should be disclosed. (CR 193 at 7; Ferrer Decl. ¶¶ 28-38.)
17   The government also quoted the Engagement Letter, which stated that “[i]f an incurable
18   conflict were to arise among the three of you [Ferrer and Defendants Lacey and
19   Larkin]…DWT will withdraw from representing each and all of you individually….” (CR
20   118 at 2, n.1; CR 193 at 6-7.) More generally, the government vigorously contested the
21   validity and applicability of any conflict waivers in the agreements (see CR 193 at 3, 6-9;
22   Ferrer Decl. ¶¶ 27-37, 42). 1
23           Nor is this case anything like United States v. Hoffman, 2015 WL 5604419 (E.D.
24
     1
25     The government also repeatedly cited United States v. Stepney, 246 F. Supp. 2d 1069
     (N.D. Cal. 2003) (CR 192 at 5, 10; CR 193 at 7; CR 194 at 3), which recognizes that JDAs
26   generally are not privileged. 246 F. Supp. 2d at 1078 (quoting United States v. Hsia, 81 F.
     Supp. 2d 7, 11 n.3 (D.D.C. 2000) (“expressing doubt that ‘either the existence or the terms
27   of a [joint defense agreement] are privileged’”)). While Stepney ordered in camera
     submission (so the court could review the agreements to ensure they protected the co-
28   defendants’ rights), the court was not presented with a request by the government for
     access. Id. at 1072-73.

                                                 -5-
      Case 2:18-cr-00422-SPL Document 430 Filed 01/04/19 Page 6 of 12




 1   Cal. Sept. 23, 2015) (CR 408 at 6-9). In Hoffman, the court had given the government
 2   three months to file its oppositions to the defendants’ dismissal motions, but the deadline
 3   came and went with no opposition briefs filed. 2015 WL 5604419 at *1. By the time of
 4   the motion hearing, the government had failed to file anything—not even an extension
 5   request. Id. Based on such “demonstrated apathy” for the court’s deadlines, the court
 6   declined to consider the government’s late-filed arguments. Id. at *3. In contrast, the
 7   government here filed its disqualification motion at the earliest possible stage – within a
 8   month of Defendants’ indictments. (CR 118.) The government timely filed detailed replies
 9   (CRs 192, 193, 194) that conscientiously addressed a waterfront of arguments presented in
10   four responses. (CRs 174, 176, 177, 180.) The government promptly filed its Motion for
11   Access within two weeks of the Disqualification Order. Hoffman is inapposite.
12          Alternatively, even if waiver applies, the Court retains discretion to consider the
13   government’s access arguments. Hoffman, 2015 WL 5604419, at *2. The Court should
14   consider those arguments because the government diligently briefed and argued the
15   disqualification and privilege motions, promptly filed the Motion for Access after receiving
16   the Disqualification and Privilege Orders, and demonstrated why the agreements are not
17   privileged and should be disclosed. (See generally CR 345.) Moreover, as explained
18   supra, given the contrast between the Ferrer Declaration (which is not discussed in the
19   Disqualification or Privilege Orders) and the waivers that formed the basis of the Court’s
20   rulings, the government has an abiding interest in reviewing the in camera submissions so
21   that it may make fully informed decisions about subsequent litigation (if any) regarding
22   these issues.
23          Defendants’ assertion that any related motions or appeals would force them “to bear
24   extra costs” is misplaced. (CR 408 at 10.) As explained infra, the law is clear that these
25   materials generally are not privileged. Rather than consent to disclosure or offer redacted
26   copies, Defendants filed a lengthy Response that does nothing to meet their burden of
27
28


                                                -6-
         Case 2:18-cr-00422-SPL Document 430 Filed 01/04/19 Page 7 of 12




 1   showing that the agreements are privileged. 2 Moreover, Defendants cannot insist on
 2   representation by “an attorney who has a previous…relationship with an opposing party,
 3   even when the opposing party is the Government,” Wheat v. United States, 486 U.S. 153,
 4   159 (1988), and courts have chastised the government for not raising at the earliest possible
 5   stages precisely the types of conflicts of interest posed by DWT’s (and HCM’s)
 6   representation of Defendants in view of their extensive prior representations of Ferrer. (See
 7   CR 118 at 13-14, citing United States v. Iorizzo, 786 F.2d 52 (2d Cir. 1986) (reversing and
 8   ordering new trial).) The costs of a new trial—for Defendants, the government, the Court
 9   and the public—would far exceed any costs associated with limited additional motion
10   practice involving the agreements underlying the Disqualification and Privilege Orders.
11   Simply put, the government wants to get this right—and trusts Defendants share that goal.
12   II.     THE AGREEMENTS ARE NOT PRIVILEGED.
13           The attorney-client privilege protects from discovery “confidential communications
14   between attorneys and clients, which are made for the purpose of giving legal advice.”
15   United States v. Richey, 632 F.3d 559, 566 (9th Cir. 2011). The privilege is “narrowly and
16   strictly construed,” and the party asserting it bears the burden of proving that it applies.
17   Vasudevan Software, Inc. v. IBM Corp., 2011 WL 1599646, at *1 (N.D. Cal. Apr. 27,
18   2011). See also Clarke v. Am. Commerce Nat’l Bank, 974 F.2d 127, 129 (9th Cir. 1992)
19   (“The burden of establishing that the attorney-client privilege applies to the documents in
20   question rests with the party asserting the privilege,” and “blanket assertions of the
21   privilege are ‘extremely disfavored’”; upholding district court’s requirement that privilege
22   proponent justify “each requested redaction”); In re Grand Jury Witness (Salas), 695 F.2d
23   359, 362 (9th Cir. 1982) (party asserting privilege should submit documents “in camera
24
     2
25     Defendants Lacey and Larkin also assert that they their litigation budget has been affected
     by “extensive seizures of defendants’ assets and attorney retainers.” (CR 408 at 10.)
26   However, the government has repeatedly offered that Defendants could request a hearing
     pursuant to United States v. Monsanto, 491 U.S. 600 (1989), or submit financial statements
27   in camera to the Court, if they believed that they are having any difficulties with defense
     costs. Defendants have not availed themselves of this invitation.
28


                                                 -7-
      Case 2:18-cr-00422-SPL Document 430 Filed 01/04/19 Page 8 of 12




 1   for the court’s inspection, providing an explanation of how the information fits within the
 2   privilege”) (emphasis added); In re Horn, 976 F.2d 1314, 1318 (9th Cir. 1992) (same).
 3          “The Ninth Circuit has repeatedly held retainer agreements are not protected by the
 4   attorney-client privilege or work product doctrine.” Gusman v. Comcast Corp., 298 F.R.D.
 5   592, 599–600 (S.D. Cal. 2014); see also CR 354 at 3 (citing cases). Similarly, joint defense
 6   agreements generally are not considered privileged. See, e.g., Stepney, 246 F. Supp. 2d at
 7   1078 (“To the extent that joint defense agreements simply set forth the existence of
 8   attorney-client relationships—implied or otherwise—between various attorneys and
 9   defendants, the contents of such agreements do not fall within the attorney-client
10   privilege.”); see also CR 354 at 4 (citing cases).
11          Defendants assert—without support and in entirely circular fashion—that the
12   agreements are privileged “because they contain the types of information the Ninth Circuit
13   has recognized as privileged….” (CR 408 at 12.) Defendants claim these “types of
14   information” include:
15          (1) any document reflecting “the client’s ultimate motive for litigation or for
            retention of an attorney”; (2) “[c]onfidential communications between
16          attorney and client made in order to obtain legal assistance”; (3)
            “correspondence between attorney and client which reveals the client’s
17          motivation for creation of the relationship or possible litigation strategy”; and
            (4) documents that “reveal the nature of services provided.”
18
     (CR 408 at 12, quoting In re Grand Jury Witness (Salas), 695 F.2d at 362.) Yet Defendants
19
     have made no showing that the agreements contain any of these categories of information.
20
     For instance, Defendants have not demonstrated that any of the agreements reveal
21
     confidential communications between a client and a lawyer transmitting legal advice. The
22
     JRA consists of a 10-page, single-spaced contract between Lacey, Larkin, Ferrer, and
23
     entities they respectively controlled; it is not a communication between a client and a
24
     lawyer.   (Ferrer Decl. ¶¶ 28-29.)      The JDA memorializes the terms of the parties’
25
     information-sharing arrangements. (See CR 345 at 4.) Defendants have not shown that
26
     the documents disclose the contents of confidential legal advice transmitted between
27
     lawyer and client, specific litigation strategies or theories, or descriptions of legal services
28


                                                  -8-
      Case 2:18-cr-00422-SPL Document 430 Filed 01/04/19 Page 9 of 12




 1   performed. Accordingly, the agreements are not privileged and should be disclosed.
 2          The cases Defendants cite provide instructive counter-examples showing why the
 3   government’s request is reasonable. (See CR 408 at 12-13.) Unlike In re Horn, 976 F.2d
 4   at 1319, which involved a grand jury subpoena “seek[ing] the widest possible range of
 5   privileged information…by and between a large number of entities…over 6½ years,” or In
 6   re Grand Jury Witness (Salas), 695 F.2d at 361, which concerned subpoenas for attorney
 7   time records describing services performed and retainer contracts spanning a 6-year period,
 8   the government here seeks only three specific documents. (CR 345 at 1.) As explained
 9   above, none of the documents sought are privileged. (See also CR 345 at 3-4.)
10          Moreover, unlike Hunydee v. United States, 355 F.2d 183, 184 (9th Cir. 1965),
11   which involved communications between co-defendants and their attorneys concerning a
12   defendant’s intent to plead guilty to “clear” the other defendant (his wife), or Eisenberg v.
13   Gagnon, 766 F.2d 770, 787-88 (3d Cir. 1985), which concerned the disclosure of
14   correspondence between a co-defendant and an attorney regarding a case-related fact and
15   a proposed trial strategy to deal with that fact, the United States does not seek the disclosure
16   of any similar co-defendant communications.
17          The United States does not contend that in camera procedures are unavailable when
18   a party seeks to submit materials it contends are privileged. (Cf. CR 408 at 13-14.) Nor
19   does the government seek to intrude on Defendants’ attorney-client privilege or gain “any
20   hint” of defense strategies. Rather, the United States seeks the disclosure of the contractual
21   provisions (conflict and privilege waivers, and any related terms) that informed the
22   Disqualification and Privilege Orders. Defendants have not shown, and cannot show, that
23   these materials are privileged and protected from disclosure.
24   III.   ANY PRIVILEGE HAS BEEN WAIVED.
25          The government incorporates by this reference its argument that Defendants
26   impliedly waived any privileges or protections applicable to the agreements. (See CR 354
27   at 8-10.) The Response does not meaningfully contest this argument. Instead, Defendants
28   point to the unremarkable fact that in camera submissions are permitted in disputes


                                                  -9-
     Case 2:18-cr-00422-SPL Document 430 Filed 01/04/19 Page 10 of 12




 1   involving allegedly privileged materials. (CR 408 at 13-14.) Defendants cite no cases in
 2   which a signatory to the conflict waivers at issue testifies that the waivers were not
 3   knowing, intelligent and voluntary.
 4          For all the reasons discussed above, the Court should order disclosure of the three
 5   agreements at issue. Alternatively, if the Court concludes that the agreements contain any
 6   privileged categories of information, the government respectfully requests that the Court
 7   order Defendants to redact the agreements and disclose the following:
 8          (1) the conflict of interest waiver provisions in the Engagement Letter, JRA and
 9   JDA, along with any supporting provisions that may indicate if (a) Ferrer was afforded the
10   opportunity to obtain independent legal advice, (b) likely future conflict scenarios were
11   explained to Ferrer before he signed, (c) notice was provided Ferrer of the parties, lawyers
12   and/or law firms covered by the waivers, and (d) the waivers applied to DWT
13   representations predating this case and/or Ferrer’s execution of the agreements; and
14          (2) the provisions of the JDA on which the Court relied in finding that “the plain
15   text of the JDA” prevented Ferrer from waiving Backpage.com’s corporate attorney-client
16   privilege without “first obtain[ing] the written consent of all parties who may be entitled
17   to a claim of privilege over the materials,” and JDA provisions that “set forth other
18   protections for information and communications exchanged between [the] parties” (CR
19   345 at 4) and/or indicate that the JDA includes all Backpage.com privileged
20   communications generated since the company’s founding in 2004.
21                                           Conclusion
22          For the foregoing reasons, the government respectfully requests that the Court: (1)
23   order Defendants Lacey and Larkin to provide the government copies of the agreements
24   attached as Exhibits A-C to the Grant Declaration (see CR 180 at 6-8); and (2) continue
25   the deadline for seeking reconsideration of the Disqualification and Privilege Orders to 14
26   days after service of the agreements. (CR 354-1.)
27
28


                                                - 10 -
     Case 2:18-cr-00422-SPL Document 430 Filed 01/04/19 Page 11 of 12




 1        Respectfully submitted this 4th day of January, 2019.
 2                                          ELIZABETH A. STRANGE
                                            First Assistant United States Attorney
 3                                          District of Arizona
 4
                                            s/ Peter S. Kozinets
 5                                          KEVIN M. RAPP
                                            MARGARET PERLMETER
 6                                          PETER S. KOZINETS
                                            ANDREW C. STONE
 7                                          JOHN J. KUCERA
                                            Assistant U.S. Attorneys
 8
                                            BRIAN BENCZKOWSKI
 9                                          Assistant Attorney General
                                            Criminal Division, U.S. Department of Justice
10
                                            REGINALD E. JONES
11                                          Senior Trial Attorney
                                            U.S. Department of Justice, Criminal Division
12                                          Child Exploitation and Obscenity Section
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             - 11 -
     Case 2:18-cr-00422-SPL Document 430 Filed 01/04/19 Page 12 of 12




 1                                     Certificate of Service
 2   I hereby certify that on this date, January 4, 2019, I transmitted the foregoing under-seal
 3   document for filing to the Clerk of the United States District Court and sent a copy via
     electronic mail to: Paul J. Cambria Jr. Esq. and Erin e. McCambpell, Esq., Lipsitz Green
 4   Scime Cambria, LLC, 42 Deleware Ave, Suite 120, Buffalo, NY 14202,
     pcambria@lglaw.com and emccampbell@lglaw.com, Thomas H. Bienert, Jr., Esq.,
 5   Anthony R. Bisconti, Esq., Kenneth M. Miller, Esq., and Whitney Bernstein, Esq., Bienart,
     Miller & Katzman, PLC, 903 Calle Amanecer, Suite 350, San Clemente, CA 92673,
 6   tbienert@bmkattorneys.com,                                  tbisconti@bmkattorneys.com,
     kmiller@bmkattorneys.com, wbernstein@bmkattorneys.com; Mike Piccarreta, Esq.,
 7   Piccarreta Davis Keenan Fidel, PC, 2 East Congress Street, Suite 1000, Tucson, AZ 85701,
     mlp@pdlaw.com; Jim Grant Esq., Davis Wright Termaine, LLP, 1201 Third Avenue,
 8   Suite 2200, Seattle, WA 98101, jimgrant@dwt.com; Michael D. Kimerer, Esq. and
     Rhonda Elaine Neff, Esq., 1313 E. Osborn Road, Suite 100, Phoenix, AZ 85014,
 9   MDK@kimerer.com and rneff@kimerer.com; Steve Weiss Esq., Karp & Weiss, PC,
     3060 North Swan Rd., Tucson, AZ 85712, sweiss@karpweiss.com; Robert Corn-Revere
10   Esq., Davis Wright Termaine, LLP, 1919 Pennsylvania Avenue N.W., Suite 800,
     Washington, D.C., 20006, bobcornrevere@dwt.com; Bruce Feder, Esq., 2930 East
11   Camelback Road, Suite 160, Phoenix, AZ 85016, bf@federlawpa.com; Gary Linenberg,
     Esq., Ariel Neuman, Esq., Gopi K. Panchapakesan, Esq., Bird, Marella, Boxer, Wolpert,
12   Nessim, Drooks, Lincenberg & Rhow, P.C., 1875 Century Park East, 23rd Floor, Los
     Angeles, CA 90067, glincenberg@birdmarella.com, aan@birdmarella.com,
13   gkp@birdmarella.com.

14   s/ Angela Schuetta_____
15   Angela Schuetta
     U.S. Attorney’s Office
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 12 -
